    Case 2:19-cv-00002-SMJ           ECF No. 8-1   filed 02/15/19   PageID.44 Page 1 of 5



 

 

 

 

 

 

 

 

 




                     Exhibit A


Declaration of Michael Coleman – Exhibit A
pg. 5
 
Case 2:19-cv-00002-SMJ   ECF No. 8-1   filed 02/15/19   PageID.45 Page 2 of 5
  Case 2:19-cv-00002-SMJ              ECF No. 8-1   filed 02/15/19   PageID.46 Page 3 of 5




Declaration of Michael Coleman - Exhibit A
pg.7
  Case 2:19-cv-00002-SMJ              ECF No. 8-1   filed 02/15/19   PageID.47 Page 4 of 5




Declaration of Michael Coleman - Exhibit A
pg.8
  Case 2:19-cv-00002-SMJ              ECF No. 8-1   filed 02/15/19   PageID.48 Page 5 of 5




Declaration of Michael Coleman - Exhibit A
pg.9
